IN THE COURT OF APPEALS OF IOWA

                                      No. 17-1450
                                  Filed June 6, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

LORAN MARTIN CRAIG,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, William A. Price, District

Associate Judge.



      Loran Craig appeals the convictions entered following his guilty pleas to

second-offense possession of a controlled substance and driving while barred.

AFFIRMED.




      Seth J. Harrington of Harrington Law LC, Urbandale, for appellant.

      Thomas J. Miller, Attorney General, and Zachary C. Miller, Assistant

Attorney General, for appellee.



      Considered by Danilson, C.J., and Mullins and McDonald, JJ.
                                           2


MULLINS, Judge.

       In March 2017, Loran Craig was charged by trial information with driving

while barred. In May, Craig was charged by trial information with possession of a

controlled substance (marijuana), third or subsequent offense, as a habitual

offender. In August, pursuant to a plea agreement, Craig filed petitions to plead

guilty to both charges. Under the plea agreement, Craig agreed to plead guilty to

the driving-while-barred charge and a lesser-included offense of second-offense

possession of a controlled substance, without the habitual-offender enhancement.

The agreement contemplated Craig being sentenced to two years of incarceration

on each charge, to be served concurrently. As to the possession charge, Craig

admitted in his petition that he “was previously convicted of possession of ecstasy

on 11/13/08.” The district court accepted the pleas. The court sentenced Craig in

accordance with the terms of the parties’ plea agreement.

       Craig appeals, contending his counsel was ineffective in allowing him to

plead guilty without fully investigating his criminal history and using the deficiencies

in the State’s understanding of his criminal history in plea bargaining. We review

ineffective-assistance-of-counsel claims de novo.         State v. Henderson, 908

N.W.2d 868, 874 (Iowa 2018). Craig must establish (1) his counsel failed to

perform an essential duty and (2) prejudice resulted. Strickland v. Washington,

466 U.S. 668, 687 (1984); State v. Lopez, 907 N.W.2d 112, 116 (Iowa 2018). We

“may consider either the prejudice prong or breach of duty first, and failure to find

either one will preclude relief.” State v. McNeal, 897 N.W.2d 697, 703 (Iowa 2017)

(quoting State v. Lopez, 872 N.W.2d 159, 169 (Iowa 2015)).
                                            3


       Craig specifically contends on appeal that he was in federal custody “from

July of 1993 to February of 2008” and he therefore “could not possibly have been

convicted of” one of the previous controlled-substance violations listed in the trial

information,1 specifically the conviction entered in October 1998. He further states

“he was not the perpetrator in” the case in which a conviction was entered in

January 2017. However, neither of these convictions were under the district

court’s consideration when it was deciding to accept Craig’s guilty plea to second-

offense possession of a controlled substance. The only prior conviction the court

considered in accepting Craig’s plea was the one from November 2008, which

Craig expressly stipulated to in his plea agreement and does not challenge on

appeal. Even if we were to assume counsel failed to adequately investigate the

details concerning the alleged convictions in October 1998 and January 2017,

such failure would be of no consequence because neither conviction had any

bearing on the factual basis underlying Craig’s guilty plea. Craig also claims that

if counsel had challenged one or two of the prior convictions, he would have been

in a more favorable negotiating position. His counsel negotiated an alleged fifteen-

year (with a three-year minimum) habitual-offender sentencing enhancement

down to a two-year sentence with no minimum, to run concurrently with a two-year

sentence in the driving-while-barred case. It is hard to imagine a more favorable




1
  To support the original third-or-subsequent-offense possession charge, the State alleged
in its trial information that Craig was previously convicted of two counts of possession of
a controlled substance with intent to deliver, in May 1993 and October 1998, respectively;
and two counts of possession of a controlled substance, in November 2008 and January
2017, respectively.
                                        4


outcome. We find Craig has suffered no prejudice, and we affirm his convictions

without further opinion pursuant to Iowa Court Rule 21.26(1)(e).

      AFFIRMED.